Appellant makes application for leave to file a second motion for rehearing and accompanies same by a proper showing that he has obtained at the hands of the trial court a nunc pro tunc order correcting the minutes of the court below so as to show that in overruling his motion for new trial the court granted eighty days within which to file bills of exception. The bills of exception which we have heretofore declined to consider, were filed within said period. We grant the application to the extent of considering said bills. Each bill complains that the State was permitted to introduce testimony supporting the good reputation for truth and veracity of State witness A. V. White, appellant's contention being that he had not in anywise attacked the credibility or reputation of said witness so as that the State might introduce such testimony. We are not in accord with this view. The appellant introduced proof that said witness made statements contradictory to those testified to by White while a witness. Under all the authorities this gave to the State the right to prove White's general reputation for truth and veracity. Graham v. State, 57 Tex.Crim. Rep.; Anderson v. State, 53 Tex.Crim. Rep.; Dickson v. State, 146 S.W. Rep. 916. See Branch's Crim. Law, Sec. 877. The bills manifest no error.
The second motion for rehearing is without further merit. Same will be overruled.
Overruled. *Page 515